Exhibit 10.3
Biodel Inc.
2010 Stock Incentive Plan
Nonstatutory Stock Option Agreement
          Biodel Inc. (the “Company”) has granted you an option (the “Option”)
under its 2010 Stock Incentive Plan (the “Plan”). The Option lets you purchase a
specified number (the “Option Shares”) of shares of the Company’s common stock,
at a specified price per share (the “Exercise Price”).
          Schedule I to this Agreement provides the details for your grant. It
specifies the number of Option Shares, the Exercise Price, the Date of Grant,
the latest date the Option will expire (the “Term Expiration Date”), and any
special rules that already apply to your Option.
          The Option is subject in all respects to the applicable provisions of
the Plan. This Agreement does not cover all of the rules that apply to the
Option under the Plan, and the Plan defines any capitalized terms in this
Agreement and Schedule I that the Agreement does not define.
          In addition to the Plan’s terms and restrictions, the following terms
and restrictions apply to the Option:

     
Option
  While your Option remains in effect under the Expiration section below,
Exercisability   you may exercise any exercisable portions of the Option (and
buy the Option Shares)
 
  under the timing rules Schedule I specifies under “Option Exercisability
Provisions.”
 
   
Method of
Exercise and
Payment for
Shares
  Subject to this Agreement and the Plan, you may exercise an Option only by
providing a written notice (or notice through another previously approved
method, which could include a web-based or voice- or e-mail system) to the
Secretary of the Company or to whomever the Board (or the Committee) designates,
that is received on or before the date the Option expires. Each such notice must
satisfy whatever procedures then apply to the Option and must contain such
representations (statements from you about your situation) as the Company
requires. You must, at the same time, pay the Exercise Price using one or more
of the following methods:

         
 
  Cash/Check   cash or by check, payable to the order of the Company;
 
       
 
  Cashless
Exercise   (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by you to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;
 
       
 
  Stock   delivery (either by actual delivery or attestation) of shares of
Common Stock owned by you valued at their Fair Market Value, provided (i) such
method of payment is then permitted under applicable law, (ii) such Common
Stock, if acquired directly from the Company, was owned by you for such minimum
period of time, if any, as may be established by the Board in its discretion and
(iii) such Common Stock is not subject to any repurchase, forfeiture,
unfulfilled vesting or other similar requirements;
 
       
 
  Net Exercise   delivery of a notice of “net exercise” to the Company, as a
result of which you would pay the exercise price for the portion of the Option
being exercised by cancelling a portion of the Option for such number of shares
as is equal to the exercise price divided by the excess of the Fair

61



--------------------------------------------------------------------------------



 



         
 
      Market Value on the date of exercise over the Option exercise price per
share; or
 
       
 
      any combination of the above permitted forms of payments.
 
       
 
      The Board (or the Committee) can approve additional payment methods
subject to any prohibitions under applicable law.

     
Expiration
  You cannot exercise an Option that has expired. The Option will expire no
later than the close of business on the Term Expiration Date shown on
Schedule I. The Option Expiration Rules in Schedule I provide the circumstances
under which the Option will terminate before the Term Expiration Date because
of, for example, your termination of employment or other service providing
relationship. Except as the Board (or the Committee) otherwise determines, the
Plan will treat your service-providing relationship (and any further increases
in exercisability of the Option) as ending if you are an employee or member of
the Board of Directors on the Date of Grant and become an independent
contractor. The Board (or the Committee) can override the expiration provisions
of Schedule I.
 
   
Substantial
Corporate
Change
  If a Reorganization Event or Change in Control Event (each as defined in the
Plan) occurs while you remain employed by the Company, the Option will be
treated as provided in the Plan, except as Schedule I may otherwise provide or
the Board (or the Committee) otherwise determines.
 
   
Compliance
with Law
  You may not exercise an Option if the Company’s issuing stock upon such
exercise would violate any applicable federal or state securities laws or other
laws or regulations. You may not sell or otherwise dispose of the Option Shares
in violation of applicable law. As part of this prohibition, you may not use any
exercise procedure that includes a sale on the market if the Company’s insider
trading policy then prohibits you from selling to the market.
 
   
Additional Conditions
to Exercise
  The Company may postpone issuing and delivering any Option Shares for so long
as the Company determines to be advisable to satisfy the following:

         
 
      its completing or amending any securities registration or qualification of
the Option Shares or its or your satisfying any exemption from registration
under any Federal or state law, rule, or regulation;
 
       
 
      its receiving proof it considers satisfactory that a person seeking to
exercise the Option after your death is entitled to do so;
 
       
 
      your complying with any requests for representations under the Plan; and
 
       
 
      its or your complying with any federal, state, or local tax withholding
obligations.

     
Additional
Representations
from You
  If you exercise an Option at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Securities Act of 1933
(the “Act”) that covers issuances of shares to you, you must comply with the
following before the Company will issue the Option Shares to you. You must —

         
 
      represent to the Company, in a manner satisfactory to the Company’s
counsel, that you are acquiring the Option Shares for your own account and not
with a view to reselling or distributing the Option Shares; and

62



--------------------------------------------------------------------------------



 



         
 
      agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or
the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.

     
No Effect on
Employment
or Other
Relationship
  Nothing in this Agreement restricts the Company’s rights or those of any of
its affiliates to terminate your employment or other relationship at any time,
for any or no reason. The termination of employment or other relationship,
whether by the Company or any of its affiliates or otherwise, and regardless of
the reason for such termination, has the consequences provided for under the
Plan and any applicable employment or severance agreement or plan.
 
   
Not a Stockholder
  You understand and agree that the Company will not consider you a stockholder
for any purpose with respect to any of the Option Shares until you have
exercised the Option, paid for the shares, and received evidence of ownership.
 
   
No Effect on
Running Business
  You understand and agree that the existence of an Option will not affect in
any way the right or power of the Company or its stockholders to make or
authorize any adjustments, recapitalizations, reorganizations, or other changes
in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stock, with preference ahead of or convertible into, or otherwise
affecting the Company’s common stock or the rights thereof, or the dissolution
or liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether or not of
a similar character to those described above.
 
   
Governing Law
  The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
 
   
Notices
  Any notice you give to the Company must follow the procedures then in effect.
If no other procedures apply, you must send your notice in writing by hand or by
mail to the office of the Company’s Secretary (or to the Chair of the Board (or
the Committee) if you are then serving as the sole Secretary). If mailed, you
should address it to the Company’s Secretary (or the Chair of the Board (or the
Committee)) at the Company’s then corporate headquarters, unless the Company
directs optionees to send notices to another corporate department or to a third
party administrator or specifies another method of transmitting notice. The
Company and the Board (or the Committee) may address any notices to you using
its standard electronic communications methods or at your office or home address
as reflected on the Company’s personnel or other business records. You and the
Company may change the address for notice by like notice to the other, and the
Company can also change the address for notice by general announcements to
optionees.
 
   
Section 409A
  This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code and must be construed consistently with that section.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such payments or benefits except to the extent specifically
permitted or required by Section 409A. In any event, the Company makes no
representations or warranty and shall have no liability to you or any other
person, if any provisions of or payments under this Agreement are determined to

63



--------------------------------------------------------------------------------



 



     
 
  constitute deferred compensation subject to Code Section 409A but not to
satisfy the conditions of that section.
 
   
Withholding
  Issuing the Option Shares is contingent on satisfaction of all obligations
with respect to required tax or other required withholdings (for example, in the
U.S., Federal, state, and local taxes.) The Company may take any action
permitted under Section 11(e) of the Plan to satisfy such obligation, including,
if the Board (or the Committee) so determines, satisfying the tax obligations by
(i) reducing the number of Option Shares to be issued to you in connection with
any exercise of the Option by that number of Option Shares (valued at their Fair
Market Value on the date of exercise) that would equal all taxes required to be
withheld (at their minimum withholding levels), (ii) accepting payment of the
withholdings from a broker in connection with a Cashless Exercise of the Option
or directly from you, or (iii) taking any other action under Section 11(e). If a
fractional share remains after deduction for required withholding, the Company
will pay you the value of the fraction in cash.
 
   
Plan Governs
  Wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan, the terms of the Plan will control. The Board (or the
Committee) may adjust the number of Option Shares and the Exercise Price and
other terms of the Option from time to time as the Plan provides.

64



--------------------------------------------------------------------------------



 



OPTIONEE ACKNOWLEDGMENT
          I acknowledge I received a copy of the Plan. I represent that I have
read and am familiar with the Plan’s terms. By signing where indicated on
Schedule I, I accept the Option subject to all of the terms and provisions of
this Agreement and of the Plan under which the Option is granted, as the Plan
may be amended in accordance with its terms. I agree to accept as binding,
conclusive, and final all decisions or interpretations of the Board (or the
Committee) concerning any questions arising under the Plan with respect to the
Option.

65



--------------------------------------------------------------------------------



 



Biodel Inc.
2010 Stock Incentive Plan
Nonstatutory Stock Option Agreement for Employees
and Directors
Schedule I
Optionee Information:

         
Name:
       
Signature:
 
 
   
 
 
 
   

Option Information:

             
Option Shares:
                                             Exercise Price per Share:  
                                        
 
           
Date of Grant:
                                             Term Expiration Date:  
                                        

Option Exercisability Provisions This Option will become exercisable as to ___%
of the Option Shares on the ___anniversary of the Date of Grant and as to an
additional ___% of the initial Option Shares on
                                        , assuming you remain employed or a
member of the Board of Directors, or, to the extent the Board (or the Committee)
provides for ongoing credit, otherwise continue your individual
service-providing relationship through each relevant date. Any fractional shares
that do not become exercisable on such dates will be carried forward to the
following year, unless the Board (or the Committee) selects a different
treatment. The exercise schedule will cease if you become an independent
contractor (other than as a member of the Board of Directors), except as the
Board (or the Committee) otherwise determines.

     
Option Expiration Rules
  If the Option is not fully exercisable when you cease to be employed or a
member of the Board of Directors (even if you continue service as an independent
contractor), any unexercisable portion will then expire immediately. If any
portion of the Option is exercisable, that portion will remain exercisable until
the first to occur of the following, each as defined further in the Plan if not
otherwise defined below, and then immediately expire:
 
   
 
 
•    The 90th day after your employment or other individual-service providing
relationship ends due to your retirement (unless another provision applies)
 
   
 
 
•   The 90th day after your employment or other individual-service providing
relationship ends due to any reason other than for your death or Disability
(unless another provision applies)
 
   
 
 
•   For Disability, the 12 month anniversary of your termination of employment
for Disability
 
   
 
 
•   The first anniversary of your death
 
   
 
 
•   The Term Expiration Date

“Disability” shall mean your inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months. You shall not be
deemed to have a Disability until proof of the existence thereof shall have been
furnished to the Board of Directors in such form and manner, and at such times,
as the Board of Directors may require. Any determination by the Board of
Directors that you do or do not have a Disability shall be final and binding
upon you and the Company.

66



--------------------------------------------------------------------------------



 



This Option is not intended to be an Incentive Stock Option.
By signing this Schedule I, you agree to the acknowledgement on the last page of
your Stock Option Agreement.
 
The Plan document is available on the Biodel Inc. website. The Prospectus for
the Plan, the Company’s Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.
Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company’s stock or of this Option, or the Company’s prospects. The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option; you agree to rely only upon your
own personal advisors.
No one may sell, transfer, or distribute the Option or the securities that may
be purchased upon exercising the Option without an effective registration
statement relating thereto or an opinion of counsel satisfactory to Biodel Inc.
or other information and representations satisfactory to it that such
registration is not required.
 

67